               Case 3:19-cv-00281-BAJ-RLB                          Document 21-4               05/12/20 Page 1 of 1


  From:    zackory@egenberg.com
Subject:   Dwight Foster v. Naoya Mori, et al, 3:19-cv-00281 - Discovery Conference
   Date:   March 30, 2020 at 4:23 PM
     To:   cduhe@twpdlaw.com
    Cc:    Ben Berman ben@egenberg.com, Meagan D'Aquin meagan@egenberg.com, Jennifer B jboud@egenberg.com


       Charles,

       Please allow this email to memorialize the result of our discovery conference held today regarding the Dwight Aaron Foster matter.
       During our conference, we agreed to a two week extension for Defendants to provide responses to Plaintiff’s second set of discovery
       requests, and for Defendants to clarify and/or supplement their response to Plaintiff’s first set of interrogatories, Interrogatory No. 2.
       Defendants' responses are now due April 13, 2020.

       If any of the above is incorrect, please respond to this email or call my office at (504)229-5700.

       Thank you,
       Zackory K. Wood
       Attorney at Law
       Egenberg Trial Lawyers
       650 Poydras Street, Suite 2525
       New Orleans, LA 70130
       Office: 504.229.5700
       Fax: 504.617.7911
       Email: Zackory@egenberg.com




                                                                     Text




       CONFIDENTIALITY NOTICE:
       This e-mail transmission and any attached documents contain confidential and privileged information belonging
       to the sender, which is protected by the attorney-client and/or work-product privilege(s). This e-mail, including all
       attachments, is covered by the Electronic Communications Privacy Act, 18 U.S.C. 2510-2521. The information
       is intended only for the use of the individual or entity named above. If you received this communication in error
       and are not the intended recipient, please delete it from your system without copying it and notify the sender
       immediately by reply e-mail or by calling (504) 229-5700 so that our records can be corrected. You are hereby
       notified that any disclosure, copying, distribution, or the taking of any action in reliance on the contents of this
       communication or the information contained within is strictly prohibited. Moreover, any such inadvertent
       disclosure shall not compromise or waive the attorney-client and/or work-product privileges as to this
       communication or otherwise.




                                                      Exhibit “C”
